                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   ARENT FOX LLP
                       55 Second Street, 21st Floor
                   3   San Francisco, CA 94105
                       Telephone:    213.629.7400
                   4   Facsimile:    213.629.7401
                       Email:        aram.ordubegian@arentfox.com
                   5                 annie.stoops@arentfox.com
                   6   Counsel for Movants
                       Daniel Woods and Mike Hilberman
                   7

                   8                                    UNITED STATES BANKRUPTCY COURT
                   9                    NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                10
                       In re:                                                        Case No. 18-50398
                11
                                                                                     Chapter: 7
                12     TECHSHOP, INC.,
                                                                                     STIPULATION TO FURTHER CONTINUE
                13                              Debtor.                              HEARING ON DANIEL WOODS AND
                                                                                     MIKE HILBERMAN’S MOTION FOR
                14                                                                   RELIEF FROM THE AUTOMATIC STAY,
                                                                                     TO THE EXTENT REQUIRED, FOR
                15                                                                   PAYMENT OF D&O INSURANCE
                                                                                     PROCEEDS
                16
                                                                                     Current Hearing Date and Time:
                17                                                                   Date: September 6, 2019
                                                                                     Time: 10:00 a.m.
                18
                                                                                     New Hearing Date and Time:
                19                                                                   Date: September 26, 2019
                20                                                                   Time: 1:00 p.m.
                                                                                     Location: Courtroom 3020
                21                                                                             280 South First Street
                                                                                               San Jose, California
                22
                                  This stipulation is made by and between movants Daniel Woods and Mike Hilberman
                23
                       (“Movants”), on the one hand, and the chapter 7 trustee Doris A. Kaelin (“Trustee”) on behalf of
                24
                       the chapter 7 estate for the above-captioned debtor, TechShop, Inc., by and through their
                25
                       respective counsel of record, hereby stipulate and agree as follows:1
                26

                27

                28
                       1
A RENT F OX LLP
                           Movants and Trustee are hereinafter collectively referred to as the “Parties.”
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/20754453.1
            Case: 18-50398    Doc# 229                    Filed: 08/05/19        Entered: 08/05/19 10:14:59      Page 1 of 6
                   1                                                      RECITALS
                   2   1.       On August 3, 2018, Movants filed the motion for relief from automatic stay (the “Relief
                   3   from Stay Motion”) to allow Movants to collect on the D&O Policy proceeds [Dkt. No. 143].2
                   4   2.       On August 23, 2018, the Trustee filed her opposition to the Relief from Stay Motion [Dkt.
                   5   No. 163].
                   6   3.       On October 3, 2018, the Court authorized the Trustee’s employment of Browne George
                   7   Ross LLP and Steyer, Lowenthal, Boodrookas, Alvarez and Smith LLP as special counsel to
                   8   pursue litigation against the Debtor’s officers and directors, including Movants [Dkt. No. 183].
                   9   4.       The Parties are close to resolving the Relief from Stay Motion and require a little more
                10     time to finalize a stipulation granting relief from stay to the Movants.
                11                                                      STIPULATION
                12     A.       The Parties agree to continue the hearing on Movant’s Relief from Stay Motion from
                13     September 6, 2019 at 10:00 a.m., to September 26, 2019 at 1:00 p.m.
                14
                       IT SO STIPULATED.
                15                                                                 Respectfully submitted,
                16                   5 2019
                       Dated: August __,                                           ARENT FOX LLP
                17                                                                     /s/ Aram Ordubegian
                                                                                   By: _________________________
                                                                                      Aram Ordubegian
                18
                                                                                      Annie Y. Stoops
                19                                                                    Counsel for Movants Daniel Woods and
                                                                                      Mike Hilberman
                20
                       Dated: August __, 2019                                      RINCON LAW LLP
                21

                22                                                                 By: _________________________
                                                                                      Gregg S. Kleiner
                23                                                                    Counsel for Doris A. Kaelin, Chapter 7
                                                                                      Trustee
                24

                25

                26

                27

                28     2
                         Capitalized terms not otherwise defined in this Stipulation will have the meanings assigned to them in the Relief
A RENT F OX LLP
                       from Stay Motion.
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/20754453.1
            Case: 18-50398    Doc# 229                 Filed: 08/05/19        Entered: 08/05/19 10:14:59              Page 2 of 6
                                                                               -2-
Case: 18-50398   Doc# 229   Filed: 08/05/19   Entered: 08/05/19 10:14:59   Page 3 of 6
                   1                                     CERTIFICATE OF SERVICE
                   2           I, Aylin Sookassians, declare as follows:
                   3           I am a citizen of the United states and over the age of eighteen (18) years and not a party
                   4
                       to the within action.
                   5
                               My business address is 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.
                   6
                               On August 5, 2019, I served document(s) described as:
                   7

                   8         STIPULATION TO FURTHER CONTINUE HEARING ON DANIEL WOODS AND
                             MIKE HILBERMAN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY,
                   9             TO THE EXTENT REQUIRED, FOR PAYMENT OF D&O INSURANCE
                                                      PROCEEDS
               10
                       on the interested parties in this action by placing [ ] the original [x] true copies thereof enclosed in
               11
                       sealed envelopes addressed as follows:
               12
                       JUDGE
               13

               14      Anna Rosales for Judge M. Elaine Hammond
                       United States Courthouse, Room 3035
               15      280 South First Street
                       San Jose, CA 95113-3099
               16
                       [x]     BY MAIL: Service was accomplished by placing the document(s) listed above in a sealed
               17              envelope with postage thereon fully prepaid, in the United States mail at Los Angeles,
               18              California, addressed as set forth above.

               19      [x]     BY E-MAIL/NEF: Service was accomplished through the Notice of Electronic Filing
                               (“NEF”) for parties and counsel who are registered ECF Users and those identified below:
               20
                       Michael C. Abel on behalf of Interested Party New York City Economic Development
               21      Corporation
                       mcabel@ml-sf.com, csnell@ml-sf.com
               22
                       Andrew A. August on behalf of Trustee Doris A. Kaelin
               23
                       aaugust@bgrfirm.com, mterry@bgrfirm.com
               24
                       Andrew J. Ditlevsen on behalf of Creditor New Century Commons, LLC
               25      aditlevsen@hopkinscarley.com
               26      Ann McFarland Draper on behalf of Interested Party TheShop dot Build LLC
               27      ann.draper@gmail.com, ann@draperlaw.net

               28
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON

             Case: 18-50398         Doc# 229       Filed: 08/05/19     Entered: 08/05/19 10:14:59         Page 4 of 6
                   1   Ann McFarland Draper on behalf of Interested Party TheShop dot Build San Fran LLC
                       ann.draper@gmail.com, ann@draperlaw.net
                   2

                   3   Ann McFarland Draper on behalf of Interested Party Daniel Rasure
                       ann.draper@gmail.com, ann@draperlaw.net
                   4
                       Jason Edward Goldstein on behalf of Creditor Wells Fargo Equipment Finance, Inc.
                   5   jgoldstein@buchalter.com, amelanson@buchalter.com
                   6   Doris A. Kaelin
                   7   dktrustee@gmail.com, C139@ecfcbis.com

                   8   Raffi Khatchadourian on behalf of Creditor HANMI BANK
                       raffi@Hemar-Rousso.com
                   9
                       Gregg S. Kleiner on behalf of Trustee Doris A. Kaelin
               10
                       gkleiner@rinconlawllp.com, aworthing@rinconlawllp.com
               11
                       Chris D. Kuhner on behalf of Creditor Wantin Living Trust dated March 2, 1999
               12      g.michael@kornfieldlaw.com

               13      Jessica Georgia McKinlay on behalf of Other Prof. La Frontera Village L.P.
                       mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com
               14

               15      Jessica Georgia McKinlay on behalf of Requestor CESC Plaza Limited Partnership
                       mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com
               16
                       Matthew D. Metzger on behalf of Debtor TechShop, Inc.
               17      belvederelegalecf@gmail.com
               18
                       Vinod Nichani on behalf of Requestor David Bruce Curtis
               19      vinod@nichanilawfirm.com

               20      Vinod Nichani on behalf of Requestor Shelley Smith Curtis
                       vinod@nichanilawfirm.com
               21

               22      Office of the U.S. Trustee / SJ
                       USTPRegion17.SJ.ECF@usdoj.gov
               23
                       Matthew Jon Olson on behalf of Creditor Bakery Square Retail, L.P.
               24      matt@macfern.com, ecf@macfern.com
               25      Aram Ordubegian on behalf of Interested Party Daniel Woods
               26      Ordubegian.Aram@ArentFox.com

               27      Aram Ordubegian on behalf of Interested Party Mike Hilberman
                       Ordubegian.Aram@ArentFox.com
               28                                                  -2-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                    AFDOCS/17177602.1
             Case: 18-50398    Doc# 229         Filed: 08/05/19    Entered: 08/05/19 10:14:59       Page 5 of 6
                   1   R. Gibson Pagter, Jr. on behalf of Requestor BHL Services, Inc.
                       gibson@ppilawyers.com
                   2

                   3   Richard L. Pierotti
                       Rpierotti@kpmd.com
                   4
                       Allan D. Sarver on behalf of Creditor M2 Lease Funds LLC
                   5   ADS@asarverlaw.com
                   6   Jeffrey L. Sklar on behalf of Creditor Arizona Board of Regents
                   7   jsklar@lrrc.com, bankruptcynotices@lrrc.com

                   8   Richard A. Solomon on behalf of Requestor Hitachi Capital America Corp.
                       richard@sgsslaw.com
                   9
                       Annie Yang Stoops on behalf of Interested Party Daniel Woods
               10
                       annie.stoops@arentfox.com
               11
                       Annie Yang Stoops on behalf of Interested Party Mike Hilberman
               12      annie.stoops@arentfox.com

               13      Joseph M. Sweeney on behalf of Creditor New Century Commons, LLC
                       jsweeney@smwb.com, cmueller@smwb.com
               14

               15
                              I declare under penalty of perjury under the laws of the United States of America that the
               16
                       above is true and correct. This declaration was executed on August 5, 2019 at Los Angeles,
               17
                       California.
               18

               19

               20
                                                                     /s/ Aylin Sookassians
               21                                                    AYLIN SOOKASSIANS
                                                                     Declarant
               22

               23

               24

               25

               26

               27

               28                                                    -3-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                    AFDOCS/17177602.1
             Case: 18-50398    Doc# 229          Filed: 08/05/19    Entered: 08/05/19 10:14:59       Page 6 of 6
